Citation Nr: 1008306	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO. 01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a 
systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel







INTRODUCTION

The Veteran had active service from November 1970 to August 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of December 1993 and 
June 1995 by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, regional office (RO). 

In August 1994, the Board denied entitlement to a compensable 
rating for a systolic murmur. The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court). In February 1997, the Court vacated the 
Board's August 1994 decision, and remanded the matter. The 
Board in turn remanded the case in September 1997 and March 
1999. The Board issued decisions in November 2000 and January 
2002, but on each occasion the Court vacated the Board's 
decision. In September 2003, the Board again remanded the 
case for additional development.

In August 2005, the Board again denied the appeal for a 
compensable rating for a systolic heart murmur. The Veteran 
again appealed the Court. In February 2008, the Court issued 
a decision confirming the portion of the August 2005 Board 
decision that declined to reopen a claim for service 
connection for a skin disorder, but vacated and remanded the 
portion denying the claim for an increased rating for a 
systolic heart murmur. In October 2008, the Board again 
remanded the matter in accordance with the Court's order. The 
case is now before the Board for final adjudication.

As was noted in the August 2005 Board decision, vacated by 
the Court, the Veteran, in March 2005, submitted an informal 
claim for entitlement to an increased rating for the service-
connected anxiety disorder, currently rated as 70 percent 
disabling. The matter is again REFERRED to the RO for the 
appropriate development.




FINDINGS OF FACT

The Veteran's systolic heart murmur is not productive of any 
cardiac pathology or functional impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for systolic 
heart murmur are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.27, 4.31, 4.100, 
4.104, Diagnostic Code 7000 (1996); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a compensable 
evaluation for his service-connected heart murmur. He 
maintains that he experiences shortness of breath and 
increased heart palpitations because of his service-connected 
disability. His claim has been pending since 1993.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic 
codes identify the various disabilities. Generally, a 
disability must be considered in the context of the whole 
recorded history. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. 
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Ratings Schedule does not provide a listing for rating a 
systolic heart murmur. Before January 12, 1998, regulation 
provided that systolic murmurs alone, tachycardia, 
bradycardia and the various arrhythmias are not acceptable 
diagnoses for rating purposes. See 38 C.F.R. § 4.100 (1996). 
Thus, it was rated by analogy to Diagnostic Code 7000, which 
provided a 10 percent rating for inactive rheumatic heart 
disease with identifiable valvular lesion, slight, if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease. As such, rating by analogy to the 
aforementioned code is both possible and appropriate under 
38 C.F.R. §§ 4.20, 4.27.

Since January 12, 1998, Diagnostic Code 7000 provides a 10 
percent rating where a workload of greater than seven METs, 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required. 38 C.F.R. § 4.104, Diagnostic Code 7000 (2009).

When a provision of the Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, VA must first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change. VAOPGCPREC 3-00. In this case, 
the new version of Diagnostic Code 7000 is applicable only 
from January 12, 1998.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned. 
38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.

In this case, the preponderance of the evidence weighs 
against the Veteran's claim of entitlement to a compensable 
rating for a heart murmur. By history and currently, the 
objective medical evidence does not show that symptoms 
attributable to the heart murmur meet the criteria for the 
assignment of a compensable rating. The Veteran's disability 
prior to 1998 did not result in any valvular lesion, enlarged 
heart, or any other cardiac pathology. Since 1998, it has not 
been productive of a workload of greater than seven METs, but 
not greater than 10 METs. And, it does not result in dyspnea, 
fatigue, angina, dizziness, or syncope, or require continuous 
medication.

The probative and persuasive medical reports reflect that the 
Veteran has no obvious cardiac pathology or impairment due 
solely to his service-connected heart murmur. A 1994 VA 
outpatient treatment report notes no cardiac pathology at the 
time. Additionally, VA examination and addendum reports dated 
in August 1998, June 1999, January 2000, and June 2004 
reflect that the Veteran has a systolic murmur without 
objective findings or related disability.

In August 1998, the Veteran's disability was characterized as 
innocent without pathological significance. In a January 2000 
addendum, the Veteran's METs were 8.40 and clinical findings 
were categorically normal. In an April 2000 addendum, no 
evidence of valvular disease; chronic congestive heart 
failure, acute congestive heart failure was noted. The 
Veteran had a workload of greater than 7 METS but not greater 
than 10 METS, resulting in fatigue. In June 2004, the 
examiner found no evidence of ischemic heart disease. The 
examiner noted that the Veteran's heart murmur was not 
dynamic and represented a flow murmur as opposed to any 
pathologic murmur. The examiner also noted that the Veteran 
had a normal MET level, attributed his dyspnea to his 
anxiety. The evidence of record following the most recent VA 
examination of June 2004 fails to show any worsening of the 
disability. In particular, a February 2008 outpatient note 
specifically shows the Veteran's heart has having a regular 
rate and rhythm. Accordingly, the criteria for a compensable 
rating under both the old and new criteria are not met.

At this time, the Board acknowledges that on several 
occasions prior to 1994 medical reports indicated that the 
Veteran had a history of mitral valve prolapse. 
See VA examination report in October 1992 and VA treatment 
report dated in March 1994. The probative and the persuasive 
evidence, however, establishes that the Veteran does not have 
mitral valve prolapse or any residuals thereof. 
See VA examination and addendum reports dated in August 1998, 
January 2000, April 2000, and June 2004. As previously noted, 
the medical evidence shows that the Veteran's service-
connected heart murmur does not cause any functional 
impairment. As such, no consideration in this regard is 
warranted.

The Veteran's complaints of chest pain and dyspnea with 
anxiety are acknowledged. The Veteran's statements and his 
supporting statement submitted by co-workers, which indicate 
that his heart and nervous disabilities interfered with work 
are also acknowledged. See OPM reports dated in February and 
March 1994, and October 1996 supporting statement.

When the Veteran initiated the instant claim for increased 
rating for his heart murmur, the VA rating schedule also 
provided criteria to establish a disability rating for 
psychological factors affecting cardiovascular condition. 38 
C.F.R. § 4.132, Diagnostic Code 9501 (1996). VA repealed that 
regulation effective November 6, 1996. 61 Fed. Reg. 52700 
(1996).

Nonetheless, the medical evidence establishes that the 
Veteran's dyspnea, palpitations and chest pain are 
manifestations of anxiety. See April 2000 VA Addendum and 
June 2004 VA examination report. Service connection for a 
generalized anxiety disorder with panic attacks, rated as 70 
percent disabling, is in effect. See February 2002 Rating 
Decision. As such, the Veteran is compensated for those 
symptoms in the rating assigned for the anxiety disability. 
As such, no additional consideration in this regard is 
warranted. 38 C.F.R. § 4.14 (Separate rating for these 
manifestations would be rating the same manifestations twice, 
or pyramiding, which is precluded by regulation).

The provisions of 38 C.F.R. § 3.321(b)(1) (2009) were 
considered. The Board notes that the Veteran presently has a 
total disability rating based upon individual unemployability 
due to his service-connected disabilities. See February 2002 
rating decision. With regard to the service connected heart 
murmur alone, the medical evidence clearly demonstrates that 
the disability does not cause frequent periods of 
hospitalization or marked interference with employment. As 
discussed above, the Veteran's heart murmur does not cause 
any functional impairment. Consequently, the currently 
assigned noncompensable rating is appropriate. The disability 
is adequately rated under regular schedular provisions. 
Because the disability does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards, no 
consideration in this regard is warranted.

In this case, the preponderance of the evidence is against 
awarding a compensable rating for systolic heart murmur. The 
Veteran has no cardiac pathology due solely to this 
disability. The appeal is denied. 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.20, 4.27, 4.31, 4.104, Diagnostic Code 7000 (before 
and after January 12, 1998).

Duties to Notify and Assist 

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

These notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran 's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007). Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted. Id., at 486.

Ideally, notice should be provided prior to an initial 
unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim. See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative. In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory." Id., at 1704. 
The Supreme Court rejected the Federal Circuit's analysis 
because it imposed an unreasonable evidentiary burden on VA 
to rebut the presumption and because it required VA to 
demonstrate why the error was harmless, rather than requiring 
the appellant - as the pleading party, to show the error was 
harmful. Id., at 1705-06. The Supreme Court stated that it 
had "warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record." Id., at 1704-05. Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court could conclude generally that a specific type 
of error is more likely to prejudice an appellant; the error 
must nonetheless be examined in the context of the facts of 
the particular case. Id.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 
2007. This letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence. The letter 
also complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim. 
And, after providing that additional Dingess notice, the 
claim was again remanded for notice compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). Another notification 
letter was then provided in November 2008. Vazquez has since 
been overturned with regard to the notice requirements that 
were the subject of the Board's October 2008 remand. As such, 
the notices provided are fully compliant with the 
requirements of notice in increased rating claims. 

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran, and such evidence has been obtained and 
associated with the claims folder. The evidence includes the 
service treatment records, VA medical reports dated from 1974 
to 2009, reports from the Office of Personnel and Management, 
a response report from the Social Security Administration 
(SSA) establishing that the Veteran does not receive SSA 
disability benefits, and information related to private 
medical treatment. The Veteran was furnished medical release 
of information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the Veteran's control. The Veteran 
has recently submitted duplicate medical evidence that does 
not require duplicative review at the RO level. As such a 
waiver is not necessary. Neither the Veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal. VA has met its 
duty to assist the Veteran in the development of this appeal 
and there is no need for further development.

VA has done everything reasonably possible to assist the 
Veteran. Any further remand for further development of this 
claim would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted. No prejudice will result to the 
Veteran by the Board's consideration of this matter. Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).



ORDER

Entitlement to an increased (compensable) rating for a 
systolic murmur is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


